                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00228-STV

MOHAMMED AL GHAREEB,

       Plaintiffs,

v.

BOARD OF TRUSTEES AT THE UNIVERSITY OF NORTHERN COLORADO,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Entered By Magistrate Judge Scott T. Varholak

       This matter is before the Court on Defendant Board of Trustees at the University

of Northern Colorado’s Motion to Dismiss Plaintiff’s Second Amended Complaint (the

“Motion”). [#34] The parties have consented to proceed before the undersigned United

States Magistrate Judge for all proceedings, including entry of a final judgment. [##9, 15-

16] The Court has carefully considered the Motion and related briefing, the entire case

file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the Motion. For the following reasons, the Motion is

GRANTED IN PART and DENIED IN PART.
I.     BACKGROUND 1

       Plaintiff is from the United Arab Emirates (“UAE”) and was studying for his Ph.D.

in Applied Statistics and Research Methods at the University of Northern Colorado

(“UNC”). [#32 at 5] He was the only student from the UAE in the department. [Id. at 9]

During the spring 2014 semester, Plaintiff had a class with Professor Trent Lalonde. 2 [Id.

at 5] Professor Lalonde was aware of Plaintiff’s national origin because the students

introduced themselves during the first class, and also because during the semester,

Plaintiff informed Professor Lalonde that he had to travel home to the UAE due to a death

in the family. [Id. at 9] In the spring of 2014, Plaintiff was in his mid-40s, Plaintiff’s

classmates were in their early 30s, and Professor Lalonde was in his mid-30s. [Id. at 12]

       Throughout the spring 2014 semester, Professor Lalonde avoided eye contact with

Plaintiff, and no other students, though Plaintiff sat in the middle of the front row. [Id. at

9] Professor Lalonde also graded Plaintiff’s work differently than his classmates’, despite

the fact that the students worked in a group to complete the homework and Plaintiff

provided the same answers as his groupmates. [Id. at 10] For example, in two out of

eight homework assignments, Professor Lalonde counted Plaintiff’s wrong answers twice

and dismissed his correct answers. [Id.] Professor Lalonde also questioned Plaintiff’s

abilities and integrity by asking whether Plaintiff sought assistance in completing a take-

home exam. [Id.] Professor Lalonde gave Plaintiff a D in the class—a failing grade. [Id.]



1 The facts are drawn from the allegations in Plaintiff’s Second Amended Complaint (the
“Amended Complaint”) [#32], which must be taken as true when considering a motion to
dismiss. Wilson v. Montano, 715 F.3d 847, 850 n.1 (10th Cir. 2013) (citing Brown v.
Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).
2 While Plaintiff refers to his professor as Lalonde Trent, Defendant’s briefing indicates

that his name is Trent Lalonde, and the Court refers to him accordingly.

                                              2
Plaintiff realized that the final grade excluded two homework assignments, and was able

to raise his grade to a C-, but Plaintiff nevertheless faced expulsion if he was unable to

raise his grade point average (“GPA”). [Id. at 10-11] According to Plaintiff, the only

difference between him and his groupmates was his age and national origin. [Id. at 10,

12]

       Following the spring 2014 semester, Plaintiff reached an agreement with UNC’s

administration that he would not have further academic interactions with Professor

Lalonde. [Id. at 6, 13] During the subsequent semester, Plaintiff was able to achieve a

4.0 GPA, raising his overall GPA above passing. [Id. at 6]

       In January 2017, Plaintiff took a comprehensive exam, which students must pass

in order to graduate. [Id. at 11] The comprehensive exam is divided into a theory section

on the first day and a method section on the second day. [Id.] Professor Lalonde was

the faculty member assigned to watch Plaintiff during the exam, which put him “in an

uncomfortable and stressful environment.” [Id. at 14] Plaintiff did not take the exam with

any other students. [Id.] During the first day of the exam, Plaintiff was given a methods

question by Professor Lalonde, which caused disruption and anxiety since Plaintiff had

only prepared for the theory section of the exam. [Id.] This had never happened to any

other students in the past. [Id.] Plaintiff failed the theory portion of the exam. [Id. at 7-8,

14] Plaintiff provided the same answer to a question that appeared on both the midterm

and the comprehensive exam, and while he received a 100% on the midterm response,

he was failed on the same answer for the comprehensive exam. [Id.]

       In October 2017, Plaintiff discovered that Professor Lalonde participated in the

making and grading of the majority of the questions on Plaintiff’s comprehensive exam,



                                              3
while the rest of the exam was created and graded by Plaintiff’s advisor. [Id. at 7] This

arrangement violated Plaintiff’s agreement with UNC that he would not have any further

academic contact with Professor Lalonde, and also went against a department manual

stating that each professor writes and grades questions only for the classes they teach,

and that four to five professors should create and grade the exam in total. [Id. at 13-15]

Plaintiff was the only student to have two professors (rather than four to five) grade his

exam. [Id. at 11]

       Plaintiff, proceeding pro se, filed the instant action on January 28, 2019 [#1], and

filed his Amended Complaint on May 29, 2019 [#32]. The Amended Complaint asserts

three causes of action: national origin discrimination in violation of Title VI of the Civil

Rights Act; age discrimination in violation of the Age Discrimination Act; and breach of

contract. [Id. at 9-15] Defendant filed the instant Motion on June 12, 2019, arguing that

Plaintiff’s Amended Complaint should be dismissed in its entirety pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6).        [See generally #34]     Plaintiff has

responded to the Motion [#35], and Defendant has replied [#36].

II.    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(1) empowers a court to dismiss a complaint

for “lack of subject-matter jurisdiction.” Dismissal under Rule 12(b)(1) is not a judgment

on the merits of a plaintiff’s case, but only a determination that the court lacks authority

to adjudicate the matter. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994)

(recognizing federal courts are courts of limited jurisdiction and may only exercise

jurisdiction when specifically authorized to do so). A court lacking jurisdiction “must

dismiss the cause at any stage of the proceeding in which it becomes apparent that



                                             4
jurisdiction is lacking.” Basso v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir.

1974).

         Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In

deciding a motion under Rule 12(b)(6), a court must “accept as true all well-pleaded

factual allegations . . . and view these allegations in the light most favorable to the

plaintiff.” Cassanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir. 2010) (quoting Smith v.

United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). Nonetheless, a plaintiff may not

rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility refers “to the

scope of the allegations in a complaint: if they are so general that they encompass a wide

swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “The burden is on the plaintiff

to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief.” Id. (quoting Twombly, 550 U.S. at 556). The ultimate duty of the court

is to “determine whether the complaint sufficiently alleges facts supporting all the

elements necessary to establish an entitlement to relief under the legal theory proposed.”

Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).




                                               5
       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). “The

Haines rule applies to all proceedings involving a pro se litigant.” Id. at 1110 n.3. The

Court, however, cannot be a pro se litigant’s advocate. See Yang v. Archuleta, 525 F.3d

925, 927 n.1 (10th Cir. 2008).

III.   ANALYSIS

       Defendant makes the following arguments in support of its Motion: (1) the Court

lacks jurisdiction over Plaintiff’s age discrimination claim because Plaintiff failed to

exhaust his administrative remedies [#34 at 11-13]; (2) Plaintiff’s national origin and age

discrimination claims were not timely filed under the statute of limitations [id. at 5-8]; (3)

even if those claims are not time-barred, Plaintiff nevertheless fails to state a national

origin or age discrimination claim [id. at 8-10]; and (4) Plaintiff’s breach of contract claim

is barred by Eleventh Amendment sovereign immunity [id. at 10-11].                The Court

addresses each argument in turn.

       A. Age Discrimination Act Claim

       Defendant contends that the Court lacks jurisdiction over Plaintiff’s age

discrimination claim because Plaintiff failed to comply with the administrative

prerequisites to filing such a claim in federal court. [#34 at 11-13] The Age Discrimination

Act “prohibit[s] discrimination on the basis of age in programs or activities receiving

Federal financial assistance.”      42 U.S.C. § 6101.        A claimant must satisfy two

requirements prior to bringing a claim in federal court—specifically, a notice requirement

and an exhaustion requirement. Id. § 6104(e), (f); see also Alexander v. N.M. Vocational



                                              6
Rehab., No. 1:07-cv-0230 MCA/LCS, 2008 WL 11399605, at *5 (D.N.M. Sept. 25, 2008).

Pursuant to the notice requirement, at least 30 days prior to filing a federal action, the

claimant must “give notice by registered mail . . . to the Secretary of Health and Human

Services, the Attorney General of the United States, and the person against whom the

action is directed.” 42 U.S.C. § 6104(e)(1). The notice must “state the nature of the

alleged violation, the relief to be requested, the court in which the action will be brought,”

and specify whether the claimant is seeking attorneys’ fees. Id. § 6104(e)(2). As to

exhaustion, the plaintiff properly exhausts administrative remedies if the plaintiff has filed

a complaint before the relevant federal funding agency, and 180 days have elapsed

without a finding by the agency, or since a finding in favor of the plaintiff. Id. § 6104(f). A

federal court lacks subject matter jurisdiction over Age Discrimination Act claims if either

prerequisite is not met. See id. § 6104(e)(2) (“No action [pursuant to the Act] shall be

brought . . . if administrative remedies have not been exhausted.”); see also Ombe v.

Martinez, No. 14-CV-00763 RB/KBM, 2015 WL 13662809, at *3 (D.N.M. May 28, 2015)

(collecting cases); Alexander, 2008 WL 11399605, at *6 (collecting cases); Wieker v.

Mesa Cty. Valley Sch. Dist. #51, No. 05-cv-806-WYD-CBS, 2007 WL 595629, at *9-10

(D. Colo. Feb. 21, 2007).

       Here, Plaintiff has not alleged in his Amended Complaint (nor in any other iteration

of the complaint) that he gave proper notice of the instant lawsuit, or that he first filed a

complaint before the relevant federal funding agency, as required by the Age

Discrimination Act. [See generally #32]; see also Ombe, 2015 WL 13662809, at *3

(dismissing Age Discrimination Act claim where plaintiff failed to allege that he gave the

perquisite notice or that he filed a complaint with the proper federal agency); Alexander,



                                              7
2008 WL 11399605, at *6 (dismissing Age Discrimination Act claim where “[t]here [wa]s

no indication from the Complaint that Plaintiff ha[d] satisfied either the notice or the

exhaustion requirement”).     Moreover, in Plaintiff’s Response to Defendant’s Motion,

Plaintiff admits that he “was running on a deadline to file a lawsuit and therefore had no

time to file a complaint to the Secretary of Health and Human Services.” [#35 at 4]

       Accordingly, Plaintiff has failed to satisfy the administrative prerequisites of an Age

Discrimination Act claim, and the Court thus lacks subject matter jurisdiction over

Plaintiff’s age discrimination claim. Accordingly, the Court GRANTS Defendant’s Motion

to the extent it seeks dismissal of Plaintiff’s Age Discrimination Act claim, and that claim

is DISMISSED WITHOUT PREJUDICE. See, e.g., Kelly v. Wilson, 426 F. App’x 629, 633

(10th Cir. 2011) (holding that dismissal for lack of subject matter jurisdiction must be

without prejudice); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216 (10th Cir. 2006)

(same).

       B. Statute of Limitations

       Defendant further argues that to the extent Plaintiff’s national origin discrimination

claim is premised on allegations from the spring 2014 semester, that claim is barred by

the statute of limitations. 3 [#34 at 5-8] Because Title VI does not contain a statute of

limitations, the Court must “borrow the most closely analogous state time limit.” Graham

Cty. Soil & Water Conservation Dist. v. U.S. ex rel. Wilson, 545 U.S. 409, 419 (2005).

The Tenth Circuit has determined that Title VI and other civil rights claims “are best

characterized as actions for injury to personal rights.” Baker v. Bd. of Regents of State


3 Because Plaintiff’s Age Discrimination Act claim must be dismissed, the Court only
addresses Defendant’s remaining arguments as they relate to Plaintiff’s claims of national
origin discrimination and breach of contract.

                                              8
of Kan., 991 F.2d 628, 631 (10th Cir. 1993). In Colorado, the statute of limitations for

personal injury actions is two years. Colo. Rev. Stat. § 13-80-102(1)(a); see also id. §

13-80-102(g). Accordingly a two-year statute of limitations applies to Plaintiff’s national

origin discrimination claim.

       While Colorado law provides the statute of limitations, the Court determines when

Plaintiff’s claim accrued under federal law.       Romero v. Lander, 461 F. App’x 661, 666

(10th Cir. 2012). As the Tenth Circuit has explained:

       In general, under the federal discovery rule, claims accrue and the statute
       of limitations begins to run when the plaintiff knows or has reason to know
       of the existence and cause of the injury which is the basis of his action. In
       particular, a civil rights action accrues when facts that would support a
       cause of action are or should be apparent.

Alexander v. Oklahoma, 382 F.3d 1206, 1215 (10th Cir. 2004) (citations and quotations

omitted); see also Chardon v. Fernandez, 454 U.S. 6, 8 (1981) (noting “the proper focus

is on the time of the discriminatory act, not the point at which the consequences of the

act become painful”).

       Here, any claim arising out of Professor Lalonde’s alleged discriminatory behavior

toward Plaintiff during the spring 2014 semester clearly accrued by the conclusion of that

semester. Plaintiff alleges that throughout the spring of 2014, Professor Lalonde avoided

eye contact with Plaintiff, graded Plaintiff’s work differently than his classmates’, even

when they provided the same responses, questioned whether Plaintiff completed a take-

home exam on his own, and gave Plaintiff a failing grade in the class, threatening his

eligibility to stay in the Ph.D. program, all on the basis of Plaintiff’s national origin. [#32

at 9-12] Plaintiff thus knew, or should have known, of the spring 2014 conduct giving rise

to his national origin discrimination claim by the end of that semester. See, e.g., Ransom



                                               9
v. San Jacinto Junior Coll., No. 4:13-CV-1743, 2014 WL 3843642, at *3 (S.D. Tex. Aug.

4, 2014) (finding plaintiff’s Title VI claims accrued as of May 2011, at which point plaintiff

“was clearly on notice of her second course failure, her ineligibility for graduation, . . . her

dismissal,” and that the college had previously waived course failure for students who

were white). Plaintiff filed the original complaint in this matter on January 28, 2019 [#1]—

well beyond two years after the spring 2014 semester.             Accordingly, to the extent

Plaintiff’s national origin discrimination claim is premised on conduct from the spring of

2014, the claim is time-barred.

       On the other hand, Plaintiff further alleges several anomalies with respect to the

administration of his comprehensive exam in January 2017. [#32 at 7-8, 11, 14] Plaintiff

claims that Professor Lalonde was the faculty member assigned to watch Plaintiff during

the exam, that Professor Lalonde gave Plaintiff a methods question during the theory

portion of the exam, and that Plaintiff failed the theory portion of the exam, including failing

a question that he previously answered correctly on a midterm exam. [Id.] In October

2017, Plaintiff discovered that Professor Lalonde and one other professor had written and

graded Plaintiff’s exam, contravening department procedures and Plaintiff’s agreement

with UNC that he would have no further academic contact with Professor Lalonde. [Id. at

7, 13-15] To the extent these allegations could give rise to a national origin discrimination

claim, they are distinct from the spring 2014 allegations, and accrued at the earliest in

January 2017 and at the latest in October 2017. Accordingly, the instant action, filed in




                                              10
January 2019, was filed within two years of the alleged injuries stemming from the

comprehensive exam. 4

       For the foregoing reasons, Defendant’s Motion is GRANTED to the extent it seeks

dismissal of Plaintiff’s Title VI claim premised on the spring 2014 conduct. However, that

claim is not time-barred insofar as it arises out of the incidents in January 2017. Plaintiff’s

national origin discrimination claim nevertheless fails for the reasons discussed below.

       C. Failure to State a National Origin Discrimination Claim

       Defendant argues that Plaintiff fails to state a Title VI national origin discrimination

claim because Plaintiff has not pleaded any link between the allegedly discriminatory




4 To the extent Plaintiff is attempting to preserve any discrimination claims premised on
the spring 2014 conduct under the continuing violation doctrine, any such argument fails.
[See #35 at 2] The continuing violation doctrine allows a plaintiff, under certain
circumstances, to “recover for discriminatory acts that occurred prior to the statutory
limitations period if they are part of a continuing policy or practice that includes the act or
acts within the statutory period.” Davidson v. Am. Online, Inc., 337 F.3d 1179, 1183 (10th
Cir. 2003) (quotation omitted). But, as an initial matter, courts have noted that the
continuing violation doctrine generally applies in the Title VII employment discrimination
context, and “it is questionable whether the doctrine applies to claims brought under Title
VI.” Martin v. State Univ. of N.Y., 704 F. Supp. 2d 202, 234 (E.D.N.Y. 2010); see also
Pinson v. Pacheco, No. 10-cv-01377-REB-MJW, 2011 WL 2579753, at *1 n.2 (D. Colo.
May 9, 2011). Even if the continuing violation doctrine did apply to Plaintiff’s Title VI claim,
the Supreme Court limited the continuing violation rule in National Railroad Passenger
Corp. v. Morgan, 536 U.S. 101 (2002), holding that “a continuing violation theory of
discrimination is not permitted for claims against discrete acts of discrimination, such as
termination, failure to promote, denial of transfer, or a refusal to hire.” Davidson, 337 F.3d
at 1184. Because “discrete acts are easily identifiable and individually actionable,” the
Supreme Court reasoned that such acts occurring “outside of the limitations period, even
though related to those occurring within the period, are not actionable.” Croy v. Cobe
Labs., Inc., 345 F.3d 1199, 1202 (10th Cir. 2002) (citing Morgan, 536 U.S. at 114).
Accordingly, “[e]ach discrete discriminatory act starts a new clock for filing charges
alleging that act.” Morgan, 536 U.S. at 113. Here, the Court finds that the spring 2014
acts were discrete from the conduct alleged in connection with the January 2017
comprehensive exam, and thus Plaintiff cannot pursue his national original discrimination
claim based on the spring 2014 conduct.

                                              11
conduct by Professor Lalonde and Plaintiff’s national origin. [#34 at 8-10] The Court

agrees.

       Title VI provides that no person shall “be excluded from participation in, be denied

the benefits of, or be subjected to discrimination under any program or activity receiving

Federal financial assistance” because of the person’s race, color, or national origin. 42

U.S.C. § 2000d. Thus to state a Title VI claim, Plaintiff must allege facts showing that

Defendant intentionally discriminated against him on the basis of his race, color, or

national origin, and that Defendant receives federal financial assistance. Id. Plaintiff

cannot prevail on a Title VI claim unless he can demonstrate “a causal connection

between the adverse actions and his membership in a protected class.”             Alja-Iz v.

Ramsey, No. 3:14-CV-618-DJH, 2017 WL 6485803, at *14 (W.D. Ky. Sept. 13, 2017),

report and recommendation adopted, 2017 WL 6504012 (W.D. Ky. Sept. 22, 2017); see

also Irwin v. Bd. of Regents for Okla. Agric. & Mech. Colls., 68 F.3d 483, 1995 WL 597257,

at *2 (10th Cir. 1995) (Table decision) (citing Cone v. Longmont United Hosp. Ass’n, 14

F.3d 526, 531 (10th Cir. 1994)). Finally, the Court “should ‘show great respect for the

faculty’s professional judgment’ when review of a purely academic decision is involved.”

Irwin, 1995 WL 597257 at *1 (quoting Regents of Univ. of Mich. v. Ewing, 474 U.S. 214,

225 (1985)).

       In Irwin v. Board of Regents for the Oklahoma Agricultural and Mechanical

Colleges, the Tenth Circuit affirmed summary judgment in favor of the defendant where

the plaintiff, a Chinese Ph.D. student, failed to establish a connection between her failing

grade and racist remarks made by her professors. 1995 WL 597257, at *1, *2. Even

though one professor had made a comment linking the plaintiff’s national origin to her



                                            12
success in the program, the comment “was made four years before the exam in an

unrelated context,” and “therefore [wa]s not probative of discrimination.” Id. at *2; see

also Manolov v. Borough of Manhattan Cmty. Coll., 952 F. Supp. 2d 522, 532 (S.D.N.Y.

2013) (“Nowhere in either the Complaint or his opposition papers does [plaintiff] allege

that any defendant referred to his race . . ., nor does he recite any other fact from which

race[]. . . based discriminatory intent reasonably could be inferred.”); Scaggs v. N.Y. Dep't

of Educ., No. 06-CV-0799 (JFB)(VVP), 2007 WL 1456221, at *11 (E.D.N.Y. May 16,

2007) (“A [Title VI] complaint falls short . . . where, as in this case, it fails to incorporate

any factual allegations that would indicate how . . . race, gender, age, or national origin

played a role in the alleged actions against plaintiff.” (quotation omitted)).

       Here, Plaintiff does not allege any racist or otherwise derogatory remarks made by

Professor Lalonde at all, much less any references made to Plaintiff’s national origin in

connection with the administration of the 2017 comprehensive exam. Nor does Plaintiff

allege any conduct that would support an inference of national origin discrimination.

Plaintiff simply alleges that Professor Lalonde administered the exam, gave Plaintiff a

methods question during the theory section, and wrote and graded Plaintiff’s exam along

with Plaintiff’s advisor. [#32 at 7-8, 11, 14] While Plaintiff alleges that these arrangements

violated his agreement with UNC to avoid academic contact with Professor Lalonde, went

against department policy, and that no other student faced these irregularities [id. at 11,

13-15], Plaintiff does not include any allegations to suggest that any of the anomalies in

the exam were related to his national origin. Plaintiff’s conclusory allegation that this type

of incident “never happened to another student before[,] therefore it shows discriminatory

behavior” [id. at 11], does not support a Title VI claim. See, e.g., Yusuf v. Vassar Coll.,



                                              13
35 F.3d 709, 713 (2d Cir. 1994) (“A plaintiff alleging racial . . . discrimination by a university

must do more than recite conclusory allegations.”); Easley v. Univ. of Tex., 984 F. Supp.

2d 631, 635-36 (N.D. Tex. 2013) (finding conclusory allegations did not sufficiently allege

that university professors violated Title VI by refusing to change the plaintiff’s grade and

dismissing his grade appeal); Tripp v. Long Island Univ., 48 F. Supp. 2d 220, 224

(E.D.N.Y.1999) (holding “Plaintiff ha[d] offered no reasons other than her conclusory

allegations to substantiate her claim that [her professor] acted with a racially

discriminatory intent” in giving her a poor grade).

         Accordingly, the Court GRANTS Defendant’s Motion to the extent it seeks to

dismiss Plaintiff’s national origin discrimination claim. Because better pleading may be

able to cure the defects discussed above, Defendant’s Motion is DENIED to the extent it

seeks dismissal with prejudice, and the national origin discrimination claim is DISMISSED

WITHOUT PREJUDICE. 5

       D. Contract Claim

       Finally, Defendant argues that Plaintiff’s state law breach of contract claim is

barred by Eleventh Amendment sovereign immunity. [#34 at 10-11] The Court need not

reach this argument. Having dismissed Plaintiff’s federal claims, the Court declines to


5 “By the time of a second amended complaint, it is often the case that pleading
deficiencies such as those evident here may be deemed irreparable, and the complaint
will be dismissed with prejudice.” Dyer v. Lajeunesse, No. 15-cv-02404-WJM-CBS, 2017
WL 262692, at *4 n.4 (D. Colo. Jan. 20, 2017). Nevertheless, Plaintiff here has “never
before received an opportunity to cure deficiencies identified by this Court,” id., other than
this Court pointing out that Plaintiff had failed to properly identify the basis for the Court’s
jurisdiction or the nature of his claims in the original complaint [#4]. Accordingly, under
these circumstances, the Court finds that the dismissal of the national origin
discrimination claim should be without prejudice. The Court nevertheless reiterates that
any claims arising out of conduct in 2014 are time-barred for the reasons discussed
above.

                                               14
exercise supplemental jurisdiction over Plaintiff’s state law contract claim. When a district

court has dismissed all claims over which it has original jurisdiction, 28 U.S.C. §

1367(c)(3) expressly authorizes the court to decline to exercise supplemental jurisdiction

over any remaining state law claims. “Whether to exercise supplemental jurisdiction

under such circumstances lies within the discretion of the court” and “[n]otions of comity

and federalism demand that a state court try its own lawsuits, absent compelling reasons

to the contrary.” Sauer v. McGraw-Hill Cos., No. 99 N 1898, 2001 WL 1250099, at *18

(D. Colo. June 12, 2001) (quotations omitted). As a result, a district court will generally

decline the exercise of supplemental jurisdiction when all federal claims have been

eliminated prior to trial. See id. (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350

n.7 (1988)); see also Aery v. Bd. of Cty. Comm’rs of Tulsa Cty., 696 F. App'x 360, 361

(10th Cir. 2017) (“When all federal claims have been dismissed, the court may, and

usually should, decline to exercise jurisdiction over any remaining state claims.”

(quotation omitted)). Because Plaintiff’s federal claims have been dismissed, the Court

declines to exercise jurisdiction over Plaintiff’s state law contract claim and that claim is

DISMISSED WITHOUT PREJUDICE, so that Plaintiff may refile it in the appropriate state

court.

IV.      CONCLUSION

         For the foregoing reasons, Defendant’s Motion [#34] is GRANTED IN PART and

DENIED IN PART. Specifically, the Court orders as follows:

         (1) Defendant’s Motion is GRANTED to the extent it seeks to dismiss Plaintiff’s

            Age Discrimination Act claim but DENIED to the extent it seeks dismissal with




                                             15
          prejudice.    The Age Discrimination Act claim is DISMISSED WITHOUT

          PREJUDICE.

      (2) Defendant’s Motion is GRANTED to the extent it seeks dismissal of Plaintiff’s

          national origin discrimination claim but DENIED to the extent it seeks dismissal

          with prejudice.     The national origin discrimination claim is DISMISSED

          WITHOUT PREJUDICE.

      (3) Defendant’s Motion is GRANTED to the extent it seeks to dismiss Plaintiff’s

          breach of contract claim but DENIED to the extent it seeks dismissal with

          prejudice.    The contract claim is DISMISSED WITHOUT PREJUDICE to

          Plaintiff refiling in the appropriate state court. 6

      (4) Should Plaintiff seek to cure the deficiencies identified in Section III.C of this

          Order, Plaintiff shall file a Third Amended Complaint on or before

          February 3, 2020. Failure to file a Third Amended Complaint by February

          3, 2020 will result in dismissal of this case.



DATED: January 13, 2020                             BY THE COURT:

                                                    s/Scott T. Varholak
                                                    United Stated Magistrate Judge




6 Should Plaintiff seek to file a Third Amended Complaint, he may include any state law
claims in the Third Amended Complaint. If the Court finds that Plaintiff has plausibly pled
a federal claim, the Court may then exercise supplemental jurisdiction over the state
claims. Under those circumstances, the Court would address Defendant’s Eleventh
Amendment argument.

                                               16
